DETAILED ACTION
The following final Office action is in response to Applicant’s amendment on 11/06/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1, 19, and 20 are currently amended.  Claims 1-20 are pending.

Priority
Acknowledgment is made of the applicant's claim for benefit of Indian Provisional Patent Application No. 201711034604, filed on 9/28/2017.

Response to Arguments
Applicant’s arguments received on 11/06/2020 with respect to the 35 U.S.C. 101 rejection have been fully considered but are not persuasive.  The additional elements of the sensors and sensing board for collecting information do not preclude the claims TLI Communications decision (see TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016) the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry.  In support, the court pointed to another decision, Mortgage Grader, Inc. v First Choice Loan Serv. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) in which claims reciting a “computer system”, “interface”, “network”, and a “database” were directed to an abstract idea.  In further support, the court pointed to another decision, Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359), indicating that “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility”.  Applicant’s claim 1 similarly sets forth a generic implementation of ‘apply it on a computer’ where a computer collects information, analyzes it, and displays certain results (similar to the Electric Power Group (Fed. Cir. 2016) decision).  As such, the additional elements, such as the sensing board recited at a high level of generality for analyzing and the sensors collecting data which amounts to insignificant extra-solution activity, do not demonstrate integrating the abstract idea into a practical application.
Applicant’s arguments received on 11/06/2020 with respect to the 35 U.S.C. 103 rejections are moot in view of the new grounds of rejection below necessitated by Applicant’s amendment.  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).  
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1. 
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea.  Independent claim 1 recites: 
 	A system for monitoring the completion of a workflow checklist task for an aircraft that is completed by an aircrew of the aircraft, comprising: 
a plurality of sensors located at different points on the aircraft that are subject to the workflow checklist task; 
a synthetic sensing board located onboard the aircraft and does not connect to a bus for an avionics system of the aircraft so as to provide an independent monitor of the status and compliance of the workflow checklist task without interference from the avionics system, where the synthetic sensing board receives inputs from the plurality of sensors relating to completion of the workflow checklist task, and where the synthetic sensing board further comprises, 
a core sensing circuit that processes the inputs, generates first order inferences about completion of the workflow checklist task based on the sensor inputs, assigns weighted values to each of the inputs and generates a second order inference about completion of the workflow checklist task based on summation of the weighted values to each input, and 

a display device that receives and displays the first order inferences and the second order inference from the synthetic sensing board to the aircrew for the workflow checklist task.

Independent claims 19 and 20 recite similar limitations
	The claimed steps, as a whole and as drafted, are processes that, under their broadest reasonable interpretations and but for the recitation of generic computer components, can be performed in the human mind or by a human using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, can be performed in the human mind or by a human using a pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea of monitoring the completion of tasks including analysis of received sensor information (i.e., analysis being generating inferences and assigning weighted values to the received information).  In this case, a person can read received sensor information and make inferences as well as assign weighted values.
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of a plurality of sensors on the aircraft, one or a plurality of synthetic sensing boards each of which comprising a core sensing circuit and a communications gateway, and a display device are recited in the claims, and described in the specification, at a high-level of generality (i.e., as a generic computer elements performing generic computer functions of collecting, transmitting, analyzing and displaying data) such that, singly or in combination, they amount to no more than mere instructions to apply the exception 
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the plurality of sensors, synthetic sensing boards and display device, singly or in combination, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For the receiving and transmitting considered insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine, conventional computer activities that do not provide an inventive concept (see MPEP 2106.05(d)II(i) regarding receiving or transmitting data over a network including the Symantec, OIP Techs and TLI Communications decisions).  Also, the displaying step by a device is also considered well-understood, routine, conventional as indicated by Applicant’s specification requiring no more than a generic external display device (paragraph 0016, Fig. 1).  The claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-16 and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Agarwal et al. (US 2018/0306609) in view of Dollmeyer et al. (US 2007/0061064) in further view of Adradi (US 2011/0106440).  

With respect to claim 1, Agarwal teaches a system for monitoring the completion of a workflow checklist task, comprising: 
	a.	a plurality of sensors located at different points in an operational field space that is subject to the workflow checklist task (paragraph 39, “distributed sensing systems may include many sensor assemblies 102 deployed in an environment that are networked together.”); 
	b.	a synthetic sensing board that receives inputs from the plurality of sensors (Fig. 6 with paragraph 76), relating to completion of the workflow checklist task (Fig. 14 with paragraph 99, where the workflow is operating a microwave and the tasks comprise opening the door, closing the door, and starting), where the synthetic sensing board further comprises,
	i.	a core sensing circuit that processes the inputs (paragraph 70,), generates first order inferences about completion of the workflow checklist task based on the sensor inputs (paragraph 48, where the featurized data are first order inferences), and generates a second order inference about completion of the workflow checklist task (paragraph 48, where the processed data are second order inferences and paragraph 70), and 
	ii.	a communications gateway that transmits the first order inferences and the second order inference about completion of the workflow checklist task (paragraph 60, “each of the sensor assemblies 102 is in communication with the computer system 104”); and 
	c.	a display device that receives and displays the first order inferences and the second order inference from the synthetic sensing board to a user of the workflow checklist (Fig. 15B with paragraph 45).
	Agarwal teaches weighting the inferences “based on the environment in which the sensor assemblies 102 are located” (paragraph 56) and processing raw sensor data on the synthetic sensing board for conserving transmission bandwidth (paragraph 44).  Agarwal does not specifically teach that the core sensing circuit assigns weighted values to each of the inputs.  Given the above referenced teachings of Agarwal, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include assigning weighted values to each of the inputs in order to conserve transmission bandwidth since “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007), and “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” (Id. at 420, 82 USPQ2d 1397); thus Office personnel may also take into account “the inferences and 
	While Agarwal teaches that the second order inferences are based on based on processed input data from the activation group module, Agarwal does not specifically teach that those inferences are based on summation of the weighted values to each input.  In the analogous art of providing feedback from a combination of sensors, Dollmeyer teaches that the inferences are based on summation of the weighted values to each input (paragraph 71).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to base the inferences on summation of the weighted values to each input as taught by Dollmeyer in the system of Agarwal since such a combination provides greater influence to inputs from sensor with more reliable and/or relevant data.
	Agarwal in view of Dollmeyer teach the checklist teachings described above but fail to teach the newly amended features that the tasks are related to aircraft tasks and that the synthetic sensing board does not connect to a bus for an avionics system of the aircraft so as to provide an independent monitor of the system.  Adradi teaches a portable navigation device for use in vehicles (e.g. aircrafts) in which the navigation system differs from the prior art by not connecting directly to the vehicle (paragraph 0013).  Adradi teaches a navigaton device with sensors (e.g. microphone, gyroscope, accelerometer) that can record noise or GPS locations to determine speed of vehicle, turning, or location (paragraphs 0022 and 0023).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the checklist and sensor teachings of Agarwal in view of Dollmeyer with the teachings of 

With respect to claim 19, claim 19 recites similar limitations to claim 1 above. Therefore, claim 19 rejected using the same art and rationale as applied in the rejection of claim 1.

With respect to claim 20, claim 20 recites similar limitations to claim 1 above. Therefore, claim 20 is rejected using the same art and rationale as applied in the rejection of claim 1.

Concerning claim 2, Agarwal in view of Dollmeyer and Adradi teaches the elements of claim 1 from which this claim depends and Agarwal further teaches: where the plurality of sensors comprise optical sensors (at least paragraphs 39, 41 and 42, “camera”).

Concerning claim 3, Agarwal in view of Dollmeyer and Adradi teaches the elements of claim 1 from which this claim depends and Agarwal further teaches: where the plurality of sensors comprise acoustic sensors (at least paragraphs 37 and 42, “microphone”).

claim 4, Agarwal in view of Dollmeyer and Adradi teaches the elements of claim 1 from which this claim depends and Agarwal further teaches: where the plurality of sensors comprise vibration sensors (at least paragraphs 41 and 42).

Concerning claim 5, Agarwal in view of Dollmeyer and Adradi teaches the elements of claim 1 from which this claim depends and Agarwal further teaches: where the plurality of sensors comprise temperature sensors (at least paragraphs 37 and 42).

Concerning claim 6, Agarwal in view of Dollmeyer and Adradi teaches the elements of claim 1 from which this claim depends and Agarwal further teaches: where the plurality of sensors comprise pressure sensors (at least paragraphs 34 and 78).

Concerning claims 7 and 8, Agarwal in view of Dollmeyer and Adradi teaches the elements of claim 1 from which these claims depend.  Agarwal fails to teach position sensors (claim 7) and altitude sensors (claim 8); however, Adradi teaches the use of GPS sensors which provide position and altitude/elevation data (Paragraph 0022 and 0023).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the checklist and sensor teachings of Agarwal in view of Dollmeyer with the additional sensor teachings of Adradi because such sensor data is valuable for monitoring purposes.

claim 9, Agarwal in view of Dollmeyer and Adradi teaches the elements of claim 1 from which this claim depends and Agarwal further teaches: where the plurality of sensors comprise orientation sensors (at least paragraphs 78 and 80, where the accelerometer and gyroscope meet the description of orientation sensors in paragraph 10 of Applicant’s specification: “and orientation sensors such as gyroscopes and accelerometers”).

Concerning claim 10, Agarwal in view of Dollmeyer and Adradi teaches the elements of claim 1 from which this claim depends and Agarwal further teaches: where the plurality of sensors comprise acceleration sensors (at least paragraphs 82 and 82).

Concerning claim 11, Agarwal in view of Dollmeyer and Adradi teaches the elements of claim 1 from which this claim depends and Agarwal further teaches: where the synthetic sensing board further comprises: an input/identification (ID) circuit that receives and identifies inputs from the plurality of sensors; and a power supply for the synthetic sensing board (paragraph 50, “the activation group module can tag the data sets with identification information corresponding to the activated sensors”).

Concerning claim 12, Agarwal in view of Dollmeyer and Adradi teaches the elements of claim 1 from which this claim depends and Agarwal further teaches: where the power supply is external to the synthetic sensing board (Fig, 6 and paragraph 76).

claim 13, Agarwal in view of Dollmeyer and Adradi teaches the elements of claim 1 from which this claim depends.  Agarwal fails to teach that the board has an internal power supply; however, Adradi teaches a portable navigation system that is independent of the vehicle (Fig. 3, paragraphs 0011, 0013).  Although Adradi does not explicitly state an internal power supply, the system is operating and functioning without a connection to the vehicle and is interpreted as powering itself and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify the teachings of an independent system taught by Adradi to also indicate there is an independent and internal power supply.    

Concerning claim 14, Agarwal in view of Dollmeyer and Adradi teaches the elements of claim 1 from which this claim depends.  Agarwal does not specifically teach but Dollmeyer does teach where the weighted value assigned to the input from each sensor is weighted based on a value reflecting confidence in that sensor (Abstract, paragraph 12, and claims 12 and 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to assign the weighted value of the input from each sensor based on a value reflecting confidence in that sensor as taught by Dollmeyer in the system of Agarwal since such a weighting provides greater influence to inputs from sensor with more reliable data.

Concerning claim 15, Agarwal in view of Dollmeyer and Adradi teaches the elements of claim 1 from which this claim depends and Agarwal further teaches: where the weighted value assigned to the input from each sensor is weighted based on environmental conditions affecting that sensor (paragraph 56).

Concerning claim 16, Agarwal in view of Dollmeyer and Adradi teaches the elements of claim 1 from which this claim depends and Agarwal further teaches: where the weighted value assigned to the input from each sensor is variable (paragraph 56, where, since the weights are different for different environments, they are variable). 

Concerning claim 18, Agarwal in view of Dollmeyer and Adradi teaches the elements of claim 1 from which this claim depends and Agarwal further teaches: where the communications gateway transmits the first order inferences and the second order inference via a wireless communications link (paragraph 71, “the sensor assembly 102 can communicably connect to the computer system 102 utilizing other wired or wireless communication protocols”).

Claim 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Agarwal et al. (US 2018/0306609) in view of Dollmeyer et al. (US 2007/0061064) in further view of Adradi (US 2011/0106440) and in further view of Jackson et al. (US 2018/0120169).

Concerning claim 17, 
where the synthetic sensing board receives inputs from the plurality of sensors via a wireless communications link (claim 17);
	In the analogous art of sensor-based status determination, Jackson teaches that the power supply is internal to the synthetic sensing board (paragraph 142, battery) and that the synthetic sensing board receives inputs from the plurality of sensors via a wireless communications link (paragraph 114, where the hub device is equivalent to the synthetic sensing board).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include internal power and wireless communication as taught by Jackson in the system of Agarwal, Dollmeyer, and Adradi since internal power and wireless communication provide greater utility to the system since it does not need to be hard-wired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Girard US 2015/032296 A1 (avionics system adapted for employing smartphone to input-output flight data).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALISSA D KARMIS/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683